Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability corrects the improper inclusion of claim 281 in the allowed claims in the previous Notice of Allowability.
Status of Claims
Applicant’s election of Group I (claims 1-6, 12, 15, 21, 34-36, 39, 63, 69-71, 115,  124, 140-142, 144, 145, 150, 152, 153, 155, 167, 179, and 197) and a sequencing species with traverse in the reply filed 03/17/2020 is acknowledged.  Upon further consideration and in light of the amendments below, the restrictions and election of species are withdrawn.  All claim are examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Devora Champa on 05/21/2020.
	Please amend the claims as follows (see underlining, 

1-6. (canceled).

15. (canceled).
21. (canceled).
34-36. (canceled).
39. (canceled).
63. (canceled).
69-71. (canceled).
115. (canceled).
125. (canceled).
140-142. (canceled).
144-145. (canceled).
150. (canceled).
152-153. (canceled).
155. (canceled).
167. (canceled).
179. (canceled).
197. (canceled).
237-240. (canceled).
247. (canceled).
250. (canceled).
255. (canceled).


(New) A composition comprising a plurality of vessels, at least one vessel comprising:
                a single cell comprising RNA,
                a molecular barcoded polynucleotide,
                a vessel barcoded polynucleotide, and  
                a forward primer and a reverse primer for amplifying the vessel barcoded polynucleotide, 
                wherein the molecular barcoded polynucleotide comprises a 5’ region complementary to a region of the vessel barcoded polynucleotide, and a 3’ region complementary to three or more non-template nucleotides added to the 3’ end of a cDNA generated by reverse transcription of an RNA from the single cell.  

(New) The composition of claim 256, wherein the single cell has not been sorted or selected based on an extracellular cell marker.
(New) The composition of claim 256, wherein the single cell comprises a single tumor infiltrating lymphocyte (TIL) cell or a single non-TIL cell, and wherein the single cell has been isolated from a biological sample from a subject.
(New) The composition of claim 258, wherein the TIL cell comprises a T cell or a B cell, or wherein the non-TIL cell comprises an epithelial cell, a lymphocyte, or a cancer cell. 
(New) The composition of claim 258, wherein the biological sample is a solid tissue sample. 
(New) A method comprising:
(a) forming a plurality of vessels, at least one vessel comprising:
a single tumor infiltrating lymphocyte (TIL) cell or a single non-TIL cell, wherein the single cell is isolated from a first biological sample from a first subject,
a molecular barcoded polynucleotide,
a vessel barcoded polynucleotide,   
a forward primer and a reverse primer for amplifying the vessel barcoded polynucleotide, and
a reverse transcriptase 
wherein the molecular barcoded polynucleotide comprises a 5’ region complementary to a region of the vessel barcoded polynucleotide;  

(c) annealing the molecular barcoded polynucleotide to the three or more non-template nucleotides of the cDNA polynucleotide, and extending the cDNA polynucleotide to generate a single-barcoded cDNA polynucleotide; and
(d) amplifying the vessel barcoded polynucleotide using the forward primer and the reverse primer, thereby generating an amplified product, annealing the amplified product to the single-barcoded cDNA polynucleotide, and extending the single-barcoded cDNA polynucleotide to generate a dual-barcoded cDNA polynucleotide.
(New) The method of claim 261, wherein the RNA from the single cell encodes a variable region of an immunoglobulin (Ig) or a T-cell receptor (TCR) polypeptide. 
(New) The method of claim 261, further comprising sequencing the dual-barcoded cDNA polynucleotide thereby obtaining sequence information.
(New) The method of claim 263, wherein the single cell is not sorted or selected based on an extracellular cell marker prior to the sequencing. 
(New) The method of claim 263, further comprising selecting an Ig or a TCR polynucleotide sequence from a TIL based on the sequence information.
(New) The method of claim 265, wherein the selected polynucleotide sequence comprises 1-500 unique Ig or TCR polynucleotide sequences.
(New) The method of claim 265, wherein the selecting is based on comparing the sequence information to sequence information obtained from a second biological sample, wherein the second biological sample comprises:
(i) a normal tissue sample from the first subject,
(ii) a normal biological sample from a healthy subject, and/or
(iii) a biological sample from a second subject, wherein the first and second subject have a same disease.
(New) The method of claim 265, wherein the selecting is based on:
(i) determining that the Ig or TCR polynucleotide sequence is present in the sequence information but absent in sequence information obtained from a second biological sample, 

(iii) a pre-determined isotype profile of the Ig or TCR polynucleotide sequence in the sequence information,
(iv) a size or a frequency of a phylogenetic cluster of the Ig or TCR polynucleotide sequence in the sequence information, or
(v) a similarity between the Ig or TCR polynucleotide sequence in the sequence information and the sequence information obtained from a second biological sample.
(New) The method of claim 265, wherein the selected polynucleotide sequence comprises an Ig polynucleotide encoding at least one of an Ig heavy chain (IgH), an Ig light chain (IgL), an Ig constant domain region, an Ig heavy chain variable region (VH), or an Ig light chain variable region (VL); or wherein the selected polynucleotide comprises a TCR polynucleotide encoding at least one of a TCRα chain, a TCRβ chain, a TCRγ chain, a TCRδ chain, a TCRα chain variable region (Vα), a TCRβ chain variable region (νβ), a TCRγ chain variable region (Vγ), a TCRδ chain variable region (Vδ), a TCRα constant domain, a TCRβ constant domain, a TCRγ constant domain, or a TCRδ constant domain.
(New) The method of claim 269, wherein the method further comprises at least one of pairing an IgH with an IgL from a same B-cell, pairing a TCRα chain with a TCRβ chain from a same T-cell, or pairing a TCRγ chain with a TCRδ chain from a same T-cell.
(New) The method of claim 265, wherein the selected polynucleotide sequence encodes an Ig or TCR polypeptide comprising a framework region sequence comprising one or more mutated framework residues.
(New) The method of claim 265, wherein an Ig or TCR polypeptide encoded by the selected polynucleotide sequence does not substantially interact with or bind to a cell of normal adjacent tissue or a cell from a corresponding tissue in a healthy subject.
(New) The method of claim 265, further comprising producing a polypeptide comprising a variable domain of an Ig or TCR polypeptide encoded by the selected polynucleotide sequence.
(New) The method of claim 273, wherein the produced polypeptide encoded by the selected polynucleotide sequence has a KD of about 1x10-7
(New) The method of claim 273, further comprising identifying a target antigen of the produced polypeptide.
(New) The method of claim 275, wherein the identifying is performed after the selected polynucleotide sequence is selected. 
(New) The method of claim 275, wherein the identifying comprises performing a whole genome siRNA screen, a protein display screen with the Ig or TCR polypeptide encoded by the selected polynucleotide sequence, a yeast-two-hybrid screen, a 2D gel electrophoresis, a protein array, a proteome screen, an immunoprecipitation, a mass spectrometry, a cell-mediated cytotoxicity assay, or a binding assay. 
(New) The method of claim 275, wherein the target antigen is a disease-associated or disease-specific target antigen.
(New) The method of claim 278, wherein the disease is an autoimmune disease, a cancer, or a precancerous disease.
(New) The method of claim 278, further comprising identifying an Ig or TCR polypeptide that kills a diseased cell.
 (New) The method of claim 261, wherein the first biological sample comprises at least one TIL cell and at least one non-TIL cell, wherein the at least one TIL cell and the at least one non-TIL cell are present in the first biological sample at a ratio of 1:10,000 or less.  
(New) The method of claim 261, wherein the first biological sample is a solid tissue sample.
(New) The method of claim 261, wherein the TIL cell comprises a T cell or a B cell, or wherein the non-TIL cell comprises an epithelial cell, a lymphocyte, or a cancer cell. 
(New) A method comprising
(a) forming a plurality of vessels, at least one vessel comprising:
a single tumor infiltrating lymphocyte (TIL) cell or a single non-TIL cell, wherein the single cell is isolated from a first biological sample from a first subject,
a plurality of molecular barcoded polynucleotides,
a vessel barcoded polynucleotide, 
a forward primer and a reverse primer for amplifying the vessel barcoded polynucleotide, and

wherein each molecular barcoded polynucleotide of the plurality comprises a 5’ region complementary to a region of the vessel barcoded polynucleotide;  
(b) generating a first cDNA polynucleotide by reverse transcription of a first polynucleotide from the single cell encoding an Ig or a TCR, or fragment thereof, wherein the reverse transcriptase adds three or more non-template nucleotides to the 3’ end of the first cDNA polynucleotide;
(c) generating a second cDNA polynucleotide by reverse transcription of a second polynucleotide from the single cell encoding an Ig or a TCR, or fragment thereof, wherein the reverse transcriptase adds three or more non-template nucleotides to the 3’ end of the second cDNA polynucleotide;
(d) annealing a first molecular barcoded polynucleotide of the plurality to the three or more non-template nucleotides of the first cDNA polynucleotide, and extending the first cDNA polynucleotide to generate a first single-barcoded cDNA polynucleotide; 
(e) annealing a second molecular barcoded polynucleotide of the plurality to the three or more non-template nucleotides of the second cDNA polynucleotide, and extending the second cDNA polynucleotide to generate a second single-barcoded cDNA polynucleotide;
(f) amplifying the vessel barcoded polynucleotide using the forward primer and the reverse primer, thereby generating an amplified product, annealing the amplified product to the first and second single-barcoded cDNA polynucleotides, and extending the first and second single-barcoded cDNA polynucleotides to generate a library of first and second dual-barcoded cDNA polynucleotides; 
(g) sequencing the library thereby obtaining sequence information; and
(h) selecting an Ig or TCR polynucleotide sequence from a TIL based on comparing the sequence information obtained to sequence information obtained from a second biological sample, wherein the second biological sample comprises:
(i) a normal tissue sample from the first subject,
(ii) a normal biological sample from a healthy subject, and/or
(iii) a biological sample from a second subject, wherein the first and second subject have a same disease.
(New) The method of claim 285, wherein the first polynucleotide from the single cell encodes a variable region of a VH or TCRα polypeptide, and the second polynucleotide from the single cell encodes a variable region of a VL or TCRβ polypeptide.
(New) The method of claim 285, wherein the library represents an immune state of the first biological sample. 
(New) The method of claim 285, wherein the first and second dual-barcoded cDNA polynucleotides comprise different molecular barcodes and a same vessel barcode.
(New) The method of claim 285, wherein the single cell is not sorted or selected based on an extracellular cell marker prior to the sequencing.
(New) The method of claim 285, wherein the selected polynucleotide sequence comprises 1-500 unique Ig or TCR polynucleotide sequences.
(New) The method of claim 285, further comprising producing an Ig or a TCR polypeptide encoded by the selected polynucleotide sequence. 
(New) The method of claim 291, further comprising identifying a target antigen of the produced polypeptide.
(New) The method of claim 285, wherein the first biological sample comprises at least one TIL cell and at least one non-TIL cell, wherein the at least one TIL cell and the at least one non-TIL cell are present in the first biological sample at a ratio of 1:10,000 or less.
Reasons for Allowance
Claims 256-280 and 281-293 are allowed because the prior art fails to teach or suggest the composition of claim 256 which is specifically designed to perform template switching and complementary overlap extension to add molecular barcodes and vessel (e.g. droplet) barcodes to mRNA in order to sequence tumor-infiltrating lymphocytes (TILs) and other samples with nucleic acids in very low amounts (see Fig. 12 as exemplified in Example 2 using Droplet barcode template, template switch oligo and vessel barcode forward and reverse primers).  Instead, the closest prior art teaches barcoding using template switching and overlap extension to attach two separate mRNA molecules with different “tags” or barcodes and without amplifying the vessel barcoded polynucleotide (US 2009/0098555, Figs. 1 & 13, for example; US 2012/0245039, Fig. 2, for example; US 2015/0133317, Figs. 19-20, for example); overlap extension to barcode mRNA without template switching (US 2017/0009274, Fig. 3, for example); template switching and tailed primers (Shugay et al., Towards Error-Free Profiling of Immune Repertoires, Nat. Methods, 2014 Jun;11(6):653-5. doi: 10.1038/nmeth.2960. Epub 2014 May 4; Islam et al., Highly Multiplexed and Strand-Specific Single-Cell RNA 5' End Sequencing, Nat Protoc., 2012 Apr 5;7(5):813-28. doi: 10.1038/nprot.2012.022); or just tailed primers (Kinde et al., Detection and quantification of rare mutations with massively parallel sequencing, PNAS June 7, 2011 108 (23) 9530-9535; https://doi.org/10.1073/pnas.1105422108).  Thus, the claims are allowed because the prior art fails to teach or suggest the claimed barcoding technique using template switching and overlap extension PCR.
The Office did not reject the claims under obvious-type double patenting over either US 10,393,743 or 16/531,038 because neither claim set includes template switching or overlap extension barcoding, rather only barcoding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 256-293 are allowed.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637